ITC Holdings Corp.
Recoupment Policy

Adopted November 26, 2013

It is the policy of the Board of Directors (the “Board”) of ITC Holdings
Corp.(the “Company”) that the Board, or the Compensation Committee (the
“Committee”) at the Board’s direction, will, as provided below and to the extent
permitted by applicable law, recoup bonus or other incentive-based or
equity-based compensation paid to, and profits recognized in Company stock sales
by, a Company officer who is subject to Section 16(b) of the Securities Exchange
Act of 1934, as amended (“Officer”), where the payment was predicated upon the
achievement of certain financial results that were subsequently the subject of a
restatement and where such restatement was due to the material non-compliance by
the Company, as a result of misconduct, with any financial reporting requirement
under securities laws.

Where applicable, each such Officer shall be required to reimburse the Company
for an amount equal to the sum of:



  •   any bonus or other incentive-based or equity-based compensation received,
earned or recognized by the Officer from the Company during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission (the “SEC”) (whichever occurs first) of the financial document
embodying such financial reporting requirement in excess of the amount that
would have been received, earned or recognized if the restated financial results
had been released instead; and



  •   any profits realized by the Officer from the sale of securities of the
Company during that 12-month period.

The Board or Committee will determine, in its reasonable discretion and based on
all circumstances and factors it deems relevant, the amount, form and timing of
recovery from each Officer (which shall be net of any recovery on behalf of the
Company as a result of an SEC action pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (15 USC 7243) occurring before or after the Board’s
or Committee’s determination). The Board’s or Committee’s determination on all
such matters in this policy shall be final and binding.

This policy shall apply to equity-based grants made after the date of adoption
of this policy and to incentive cash compensation awards made for performance in
years beginning with fiscal 2014. Nothing in this policy is intended to
supersede or otherwise limit any right of the SEC to enforce Section 304 of the
Sarbanes-Oxley Act of 2002 (15 USC 7243) against any person subject to this
policy.

In adopting this policy, the Board acknowledges that the New York Stock Exchange
has yet to adopt a listing standard regarding this subject as required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act. At such time as such
listing standard is adopted, the Board will amend or revise this policy to
conform to such guidance as necessary.

Consent to the Recoupment Policy of
ITC Holdings Corp.

This agreement (“Agreement”) is made as of      , 2013 by and between ITC
Holdings Corp., a Michigan corporation (the “Company”), and        (the
“Executive”).

In exchange for any incentive compensation paid to the Executive and other good
and valuable consideration, receipt of which is acknowledged, the parties hereby
agree as follows:

1. The Executive agrees to be bound fully by the terms of the Company’s
Recoupment Policy as in effect from time to time, a copy of the present form of
which is attached hereto.

2. In the event it is determined by the Board of Directors of the Company (or a
committee thereof) that compensation or stock sale proceeds must be reimbursed
by the Executive to the Company in accordance with the Recoupment Policy, the
Executive will promptly take any action necessary to effectuate such
reimbursement.

3. The Recoupment Policy applies notwithstanding the terms of any plan, policy
or agreement under which compensation is granted or the terms of any agreement
to which the Executive is a party. This Agreement shall be deemed an amendment
to any such agreement now in existence or executed in the future, in each case
to the extent necessary to give full effect to the Recoupment Policy.

4. Any amendments to the Recoupment Policy after the date hereof, including any
amendments to comply with applicable law or stock exchange requirement, will be
applicable to the Executive. If the terms of the Recoupment Policy and this
Agreement conflict, the terms of the Recoupment Policy shall prevail.

5. The laws of the State of Michigan, without regard to its conflict of law
provisions, shall govern the interpretation and validity of the provisions of
this Agreement and all questions relating to this Agreement. This Agreement
shall be binding on the Executive and his or her heirs, successors and legal
representatives, and on the Company and its successors. In the event that any
provision of this Agreement, or the application thereof, becomes or is declared
by a court of competent jurisdiction to be illegal, void or unenforceable, the
remainder of this Agreement shall continue in full force and effect and shall be
interpreted so as reasonably to effect the intent of the parties hereto.

6. This Agreement sets forth the entire understanding of the parties and
supersedes all prior agreements, arrangements, and other communications, whether
oral or written, pertaining to the subject matter hereof; and, except as
provided in paragraph 4 above, this Agreement shall not be modified or amended
except by written agreement of the Company and the Executive.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
effective as of the day and year first above written.

           
[Name of Executive]  
ITC Holdings Corp.
     
By:
   
Its:

